Citation Nr: 1211439	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected shell fragment wound (SFW) of the left upper leg.

2.  Entitlement to a compensable rating for a service-connected SFW of the right thigh.

3.  Entitlement to service connection for a left knee replacement, including as secondary to the service-connected SFW of the left upper leg.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee, including as secondary to the service-connected SFW of the left upper leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  He is the recipient of the Combat Infantryman Badge, Purple Heart and Bronze Star Medal for such service.

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2004 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Columbia, South Carolina and Montgomery, Alabama.  The latter RO certified these claims to the RO for appellate review.  

The Veteran testified in support of these claims during a hearing held at the RO in April 2010, before the undersigned Acting Veterans Law Judge.  In November 2010, the Board remanded these claims to the RO for additional action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board addresses the claims of entitlement to a rating in excess of 10 percent for a service-connected SFW of the left upper leg and entitlement to a compensable rating for a service-connected SFW of the right thigh in the REMAND section of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  A left knee replacement is not related to the Veteran's active service or service-connected SFW of the left upper leg.

2.  DJD of the left knee is not related to the Veteran's active service or service-connected SFW of the left upper leg and did not manifest to a compensable degree within a year of his discharge from active service.


CONCLUSIONS OF LAW

1.  A left knee replacement was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected SFW of the left upper leg.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  DJD of the left knee was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected SFW of the left upper leg.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on the claims being decided by letters dated in February 2004, April 2004, July 2004, October 2008 and November 2010.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent one of the notice letters after the RO initially decided the Veteran's claims.  It is thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In this case the RO afforded the Veteran a VA examination in support of his claims, during which an examiner addressed the etiology of his left knee DJD and replacement.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The RO also made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  Following the Board's prior remand, however, after requesting the Veteran to identify various providers whose records were pertinent and outstanding, the Veteran did not respond.  The Board could not therefore satisfy its duty to assist the Veteran fully in obtaining all relevant evidence in support of his claims. 

The Board is satisfied that there was substantial compliance with its November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In accordance with the Remand directives, the RO obtained additional VA treatment records and attempted to secure additional private medical records but the Veteran did not return the proper release form.  

II.  Analysis

The Veteran contends that he is entitled to service connection for DJD and a replacement of the left knee.  According to written statements he submitted during the course of this appeal, including in January 2004, March 2004, March 2005, April 2005, and his hearing testimony, presented in April 2010, he developed the arthritis in his left knee, which ultimately necessitated a knee replacement, secondary to gunshot injuries sustained during active service in April 1969.  He asserts that he had no problems with his left knee prior to the in-service injuries and that private physicians, Drs. J.M. and D., and a VA primary care physician have told him that his left knee problems, including the arthritis, resulted from the in-service injuries.  He points out that he had surgery on his left leg, just below the knee, in April 1969 during active service, and surgery again in 2002, many years after service, on his left knee.  Allegedly, despite both surgeries, he is still experiencing trouble in his left knee and leg.  

In an Appellant's Post-Remand Brief dated in February 2012, the Veteran's representative refers to an August 1993 VA progress note indicating that the Veteran's left knee complaints "may well be related to old shrapnel injury, will refer to Ortho for further eval." to support his assertion that the Veteran's DJD of the left knee and resulting total left knee replacement are secondary to his service-connected SFW of the left upper leg.  

The Board acknowledges these assertions, but the evidence in this case, discussed below, does not support granting service connection for DJD and a replacement of the left knee on either a direct or secondary basis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be presumed for certain medical conditions such as arthritis if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Post-service medical documents, including VA treatment records dated since 1993, private treatment records dated since 2002, and reports of VA examinations conducted in February 2004, February 2009 and December 2010, confirm that the Veteran has DJD of the left knee and underwent a left knee replacement in 2002 due to the DJD.  The question is thus whether the DJD and knee replacement are related to the Veteran's active service or service-connected SFW of the upper left leg, or whether the DJD manifested to a compensable degree within a year of the Veteran's discharge from active service.

The Veteran served on active duty from August 1968 to July 1970.  As alleged, in April 1969 he sustained shrapnel wounds to, in part, his left leg from a missile explosion.  This injury necessitated irrigation, drainage and removal of all but one shell fragment in the left leg.  There was no damage to any tendons, nerves or blood vessels and the Veteran returned to full duty in June 1969.  On x-rays conducted in July 1969, the remaining shell fragment was noted one half to three-quarters of an inch from the surface in front of the Veteran's left fibula.  On separation examination conducted in June 1970, an examiner noted that the wounds were well healed with no disability resulting. 

Following discharge, in June 1971, the Veteran underwent a VA examination of his in-service wounds, during which an examiner confirmed the presence of the retained foreign body.  He did not, however, diagnose DJD of the left knee.  In fact, a physician first rendered such a diagnosis in 1993, during a VA outpatient visit.  Since then, the Veteran has received treatment, including a total left knee replacement, for the DJD.  Beginning in the 1990s, the Veteran also received treatment for rheumatoid arthritis (actual date of initial diagnosis of rheumatoid arthritis is either 1993, when a physician first diagnosed DJD of the left knee and noted that the Veteran was on Salsalate, typically prescribed for rheumatoid arthritis, 1997, when x-rays showed periarticular erosions suggesting an inflammatory arthritis such as rheumatoid, with secondary DJD, or 1998, the first diagnosis of record).  Records dated from 1999 to 2002 indicate that the Veteran's rheumatoid arthritis was worsening or flaring up.  

Multiple medical professionals have addressed the etiology of the DJD of the Veteran's left knee and resulting left knee replacement.  In February 2004, during VA muscle and joint examinations, a VA examiner (non-physician) diagnosed: "bullet wound, left upper anterior leg, requiring knee replacement"; and "knee replacement, left, following shrapnel injury years remote, replacement due to shrapnel injury."  He did not elaborate on these diagnoses and did not review the claims file prior to rendering them.   

In August 1993, during a VA outpatient visit, a VA physician noted that the Veteran's left knee complaints "may well be related to old shrapnel injury...."  During other outpatient visits from 1993 and 2008, medical professionals occasionally noted that the Veteran had arthritis from the in-service gunshot wounds or status post wounds, or characterized the arthritis as post traumatic.  

In February 2009, during a VA joints examination, a VA examiner (physician) ruled out a relationship between the Veteran's DJD of the left knee and left knee replacement and his service-connected left leg wound.  He indicated that such a relationship was less likely than not because: (1) The in-service injury involved soft tissue and muscle only, not tendon/ligament or bone; (2) The Veteran recovered from this during service and since with a residual scar and normal gait and range of motion; (3) His current knee condition declared itself formally in the 1990s as osteoarthritis; (4) Based on the pattern and chronicity of the pain and symptoms in other joints, in the 1990s, a work-up was ordered and revealed rheumatoid arthritis; 
(5) Rheumatoid arthritis affects the knees; (6) One can have both osteoarthritis and rheumatoid arthritis and the latter can exacerbate the former; and (7) It is after his rheumatoid arthritis worsened that his left knee also declined, continuing to do so until his left knee surgery.  The VA examiner reviewed the claims file, recorded the Veteran's medical history and conducted a physical evaluation prior to offering his opinion.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  A health care provider's opinion is never conclusive and is not entitled to absolute deference.  Rather, the Board must weigh the opinion based upon the reasoning employed to support the conclusion and the extent to which the health care provider reviewed prior clinical records and other pertinent evidence of record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Provided the opinions in a particular case include adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).

In discussing the weight to be placed on a medical opinion, the Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and that a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Finally, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

In this case, the Board assigns the VA examiner's February 2009 opinion the greatest weight as it is the only one of record that includes a statement of reasons, adequate or otherwise.  In addition, the reasoning is thorough and logical and based on a review of the claims file, the Veteran's reported medical history, a physical evaluation and clinical evidence of record.   Moreover, it is proffered by a physician.    

The August 1993 statement that the Veteran's knee complaints "may well be related" to his old shrapnel injury is a speculative statement that is not entitled to probative weight. Speculative language such as "may well be" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran's assertion linking the DJD of his left knee and his left knee replacement to his in-service wounds is the only other evidence of record establishing the nexus element of these service connection claims.  The Veteran is competent to describe his left knee pain and swelling and report when these symptoms first manifested as both are capable of lay observation.  Unfortunately, however, the Veteran does not possess a recognized degree of medical knowledge to attribute these symptoms to his in-service wounds or service-connected upper left leg disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

Further, the Veteran's left knee DJD did not manifest until 1993 at the earliest; this is over 20 years after his separation from service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is simply no competent evidence linking DJD of the left knee and the resulting left knee replacement to the Veteran's active service or service-connected upper left leg disability.  The Board thus concludes that such disabilities were not incurred in service and are not proximately due to or the result of a service-connected disability.  Inasmuch as there is no evidence indicating that the Veteran's arthritis, either type, manifested prior to the 1990s, the Board also concludes that DJD of the left knee may not be presumed to have been incurred in service. 

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against each claim, the benefit-of-the-doubt rule is not for application and the claims must be denied.  



ORDER

Service connection for a left knee replacement, including as secondary to the service-connected SFW of the left upper leg, is denied.

Service connection for DJD of the left knee, including as secondary to the service-connected SFW of the left upper leg, is denied.


REMAND

Prior to adjudication of the claims of entitlement to a rating in excess of 10 percent for a service-connected SFW of the left upper leg and entitlement to a compensable rating for a service-connected SFW of the right thigh, additional development is required.  See 38 C.F.R. § 19.9 (2011).

In November 2010, the Board remanded these claims to the RO for multiple purposes, including affording the Veteran a VA examination to assess the nature and severity of all muscle groups damaged by his in-service left upper leg and right thigh wounds.  The RO was to order the examiner to discuss multiple matters including whether the muscle damage affecting each particular group of muscles was moderate, moderately severe or severe.    

On remand, the RO afforded the Veteran a VA examination as instructed, during which the examiner identified additional affected muscle groups than previously noted.  The VA examiner did not, however, characterize the muscle damage in any of the affected groups in the manner the Board requested.  Such a characterization is necessary because the Diagnostic Codes under which the Veteran's muscle injuries may be rated allow for increased evaluations if the evidence shows that muscle damage to the right thigh is at least moderate and to the left upper leg is at least moderately severe.  See 38 C.F.R. § 4.71a, DCs 5311, 5312, 5313 (2011).

In any event, a Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, due to the lack of compliance with the instructions in the prior remand, an addendum opinion is needed.  

The Board REMANDS this case for the following action:

1.  Transfer the claims file to the VA examiner who evaluated the Veteran in December 2010 for an addendum opinion addressing the severity of muscle damage to muscle groups XI, XII and XIV.  Request him to review his report of VA examination conducted in December 2010 and proceed as follows:  

a) for each muscle group identified in the December 2010 VA examination report, characterize any muscle damage as slight, moderate, moderately severe or severe;  

b) provide detailed rationale for the opinions expressed; and

c) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the opinion and ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Readjudicate the claims being remanded based on all of the evidence of record.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


